DETAILED ACTION

Claim Objections
1)       Claim 1 should open with - A creped wet pressed tissue product… - . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-17, are rejected under 35 U.S.C. 103 as being unpatentable over Rekoske et al. (US 2014/0096924) in view of Stage et al. (US 2013/0199741).
Claims 1, 3, 9: Rekoske discloses a creped tissue product that includes two or more plies.  Each ply has a basis weight from 25.0 to 32.0 gms (claim 16).  The tissue product has a geometric mean tensile (GMT) from 600 to 1,000 g/3” ([0010], [0046], claims 16 and 18).  Rekoske is silent on the tissue product having a Stiffness Index less than about 20.   Stage discloses a similar tissue product having a Stiffness Index less than 10 (Stage, [0033]).  It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Rekoske and Stage because the combination would provide improved stiffness in the tissue product of Rekoske.
Claim 2: the invention is disclosed per claim 1, above.  The plies include at least one of a water soluble polymer disclosed in Rekoske ([0030]-[0036]). 

Claims 7, 10-11: the invention is disclosed per claim 1.  Rekoske tissue product that includes two or more plies.  Each ply has a basis weight from 25.0 to 32.0 gms (Rekoske, claim 16).   The TS7 range is disclosed in Rekoske (claim 1).
Claim 12: the invention is disclosed per claim 1, above.  Rekoske discloses the tissue product GMT from 600 to 1,000 g/3” ([0010], [0046], claims 16 and 18).  Stage discloses a similar tissue product having a Stiffness Index less than 10 (Stage, [0033]).  
Rekoske tissue product that includes two or more plies.  Each ply has a basis weight from 25.0 to 32.0 gms (claim 16).  
Claims 13-17: the invention is disclosed per claim 1, 13, 14, 15,16, above.  The tissue product layers are made of hardwood and softwood pulp fibers (Rekoske, [0010], [0054]).  The amounts of hardwood and softwood pulp fibers are disclosed (Rekoske [0069], [0070], [0078]).  The plies include at least one of a water soluble polymer disclosed in Rekoske ([0030]-[0036]).   Rekoske discloses the tissue product GMT from 600 to 1,000 g/3” ([0010], [0046], claims 16 and 18).  It would have been obvious to optimize the tissue product GM Slope based on the disclosures in Rekoske (claim 18) and in Stage ([0032]-[0033]).  The TS7 range is disclosed in Rekoske (claim 1).
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MARK HALPERN/Primary Examiner, Art Unit 1748